733 N.W.2d 21 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Gary Steven UPHAUS, Defendant-Appellee.
Docket No. 133928. COA No. 267238.
Supreme Court of Michigan.
June 22, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 3, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the cases of People v. Harper (Docket No. 130988) and People v. Burns (Docket No. 131898) are pending before this Court and that the decisions in those cases may resolve an issue in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decisions in those cases. The motion to stay the precedential effect of the published Court of Appeals opinion is GRANTED. The decision of the Court of Appeals in this case is STAYED until resolution of this appeal. We note that People v. Drohan, 475 Mich. 140, 715 N.W.2d 778 (2006), remains controlling authority as to whether Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), applies to Michigan's sentencing structure.
MARILYN J. KELLY, J., concurs only with the decision to abey.